Citation Nr: 1427877	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  14-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2011, the RO granted entitlement to service connection for PTSD and evaluated the condition as 30 percent disabling; effective September 30, 2009.  

In August 2011, the RO, in pertinent part, denied the Veteran application to reopen a claim of entitlement to service connection for bilateral hearing loss.

In January 2014, the RO issued a statement of the case in which it denied the Veteran claim of entitlement to service connection for erectile dysfunction.  The Veteran filed a substantive appeal in January 2014 that satisfied the requirements of a notice of disagreement.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for erectile dysfunction and hearing loss and an initial rating higher than 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms equivalent to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

2.  The claim of service connection for bilateral hearing loss was denied in an unappealed March 2008 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

3.  Evidence submitted since the March 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).  

2.  The March 2008 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).

3.  The evidence received subsequent to the March 2008 rating decision is new and material and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


II. Initial Rating for PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, the fact-finder must evaluate the evidence since the effective date of the grant of service connection and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

Throughout the rating period on appeal, the Veteran's PTSD has been evaluated as 30 percent disabling.  The pertinent evidence of record, which includes VA mental health outpatient treatment reports, as well as VA psychiatric examination dated in October 2010, reflects symptoms of difficulty staying and falling asleep, feeling detached from others, loss of interest in things he used to like doing, weekly nightmares and disturbing memories, and depression.  The Veteran's outpatient treatment records and his VA examination report indicate diagnoses of depression and dementia, but also often report that the Veteran was friendly and cheerful.  The Veteran was consistently well groomed and with good eye contact, and oriented to time, place and person.  Memory issues were noted and some auditory and visual hallucinations (hearing his name called and seeing unexplained shadows every 4-6 months) and panic attacks approximately every three months related to medical issues, but there was no evidence of homicidal ideation, delusions, impaired thought process, impaired impulse control, or obsessive or ritualistic behavior.  His VA examination report assigned a GAF score of 55.  

Regarding social contact, the Veteran reported being married since 1970 and happily so. There were no children, however, and the Veteran indicated that he did not spend time with extended family.  He reported difficulty trusting people and indicated that he did not have many friends or stay in touch with any of the men he served with.  He reported that he began drinking 10 years after service (up to a pint of whisky per day) and quit ten years later after getting a DUI.  There was no other drug use or criminal activity noted.

Occupationally, the Veteran had worked odd jobs when he returned from the service, and then worked off and on as a porter until he retired.  

Records show the Veteran continued to receive group therapy and psychiatric consultations through 2012.  On one occasion a GAF of 65 was reported, but it was noted on other occasions that the Veteran could not recall the year and remembered only 1 of 3 objects.

While the Veteran has only some of the symptoms listed as examples for the 50 percent rating; the GAF of 55 contemplates symptoms similar to those listed in the 50 percent criteria--flat affect and circumstantial speech, occasional panic attacks.  The Veteran also has some symptoms, such as hallucinations, contemplated in the examples for higher ratings.  Resolving reasonable doubt in the Veteran's favor, an initial rating of 50 percent is granted.

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, a March 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, as there was no evidence establishing such a diagnosis.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Evidence submitted after the March 2008 rating decision, indicates that the Veteran has been diagnosed with bilateral hearing loss for VA purposes and an opinion was sought in a March 2011 VA examination, which was against the Veteran's claim.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the March 2011 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claim and an opinion regarding nexus to service.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in March 2008, it is considered to be material.  38 C.F.R. § 3.156(a). 


ORDER

An initial rating of 50 percent for PTSD, effective September 30, 2009, is granted.

New and material evidence having been received; the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The National Personnel Records Center has reported that it could not locate the Veteran's service treatment or personnel records; and that they were likely destroyed in a fire at that facility.  It recommended that VA make a request through "Code M05."  This entails a request for records using NA Form 13055, "Request for Information Needed to Reconstruct Medical Data."  There is no documentation that the follow up recommended by NPRC has been undertaken.

The Veteran has received fairly extensive mental health treatment since his last VA examination in 2010.  Although these records describe his disability as stable, it appears that there has been deterioration in his memory.  A new examination is therefore warranted.  Snuffer v. Gober, 10 Vet App 400 (1997).

In January 2014, the RO adjudicated the Veteran claim of entitlement to service connection for erectile dysfunction secondary to medications used to treat the Veteran service-connected PTSD.  The Veteran filed a substantive appeal in January 2014 that the Board will consider as the Veteran notice of disagreement with respect to this issue.  Upon remand, the Veteran should be furnished a statement of the case in that addresses this issue.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete NA Form 13055, or if there is sufficient information of record, complete the form without contacting the Veteran.  Then make the "M05" request for auxiliary records through PIES or other appropriate means.

2.  Obtain records of VA treatment for the conditions as issue since 2012.

3.  Afford the Veteran a new VA examination to assess the current severity of his PTSD.  The examiner should review the claims folder.

4.  Furnish the Veteran with a statement of the case regarding entitlement to service connection for erectile dysfunction.  This issue should not be certified to the Board unless a timely substantive appeal is received in response to the SOC.

5.  If any issue for which an appeal has been perfected remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


